 

Exhibit 10.3

FUEL SYSTEMS SOLUTIONS, INC.

RESTRICTED STOCK UNIT AGREEMENT

 

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is entered into as of
the Date of Award indicated below by and between Fuel Systems Solutions, Inc., a
Delaware corporation (the “Company”), and the person named below as Holder.

WHEREAS, Holder is an employee and director of the Company, and pursuant to the
Company’s 2009 Restricted Stock Plan (as amended from time to time, the “Plan”),
the Compensation Committee (the “Committee”) of the Board of Directors of the
Company has approved the award to Holder of restricted stock units in the amount
and on the terms and conditions set forth in this agreement and in the
Retirement Agreement between the Company and the Holder, dated as of April 24,
2105 (the “Retirement Agreement”).  Each restricted stock unit represents the
unfunded right to receive either (i) one share of the Company’s common stock,
par value $0.001 per share (the “Common Stock”), or (ii) cash equal to the Fair
Market Value (as defined in the Plan) of a share of Common Stock, as set forth
in Section 1(b) below, subject to the restrictions set forth herein (“Restricted
Stock Unit”);

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants set
forth herein, the parties hereto hereby agree as follows:

1.(a)  Award; Vesting.  The Company hereby awards to Holder, and Holder hereby
accepts, as of the Date of Award, the number of Restricted Stock Units (the
“Units”) indicated below.  The Units shall be subject to all of the terms and
conditions set forth in this Agreement, including the conditions and
restrictions imposed pursuant to Sections 2 and 3 hereof.

Holder:  Mariano Costamagna

Date of Award:  April 24, 2015

Number of Restricted Stock Units:  100,000

Vesting Date:  100% of the Units vest on December 31, 2016

 

(b)  Form of Payment.  Upon vesting, the Units will be paid out as follows:

 

·

60,000 Units will be paid to the Holder in the form of shares of Common Stock
and

 

·

40,000 Units will be paid to the Holder in cash equal to the Fair Market Value
(as defined in the Plan) of the shares of Common Stock underlying the vested
Units.      

 

2.

Forfeiture of Unvested Restricted Stock Units.  The unvested Units shall be
immediately forfeited and cancelled upon the occurrence of either of the
following events: (i) a violation of any of the restrictive covenants set forth
in Sections 6, 7 and 8 of the Retirement Agreement during the period from the
Date of Award through and including the Vesting Date or (ii) a Termination Event
for Cause (as such terms are defined in the Retirement Agreement).

 

 

 

 

" = "1" "" ""

--------------------------------------------------------------------------------

 

3.

Restrictions.  Unvested Units (i) shall not be sold, exchanged, assigned,
transferred, conveyed, gifted, or otherwise disposed of in any way at any time
and (ii) shall not be pledged, encumbered, or otherwise hypothecated in any way
at any time and shall not be subject to execution, attachment, or similar legal
process.  Any attempt to sell, transfer, pledge, encumber, hypothecate, or
otherwise dispose of any unvested Units shall be null and void and without legal
force or effect.

4.

Units Held in Escrow.

(a)

Until a Unit vests, the Unit will be kept in a restricted account maintained for
the Holder on the books and records of the Company.

(b)

From and after the date upon which a Unit vests, Holder shall be entitled
(provided that Holder shall have paid any applicable Withholding Liability to
the Company pursuant to Section 7 hereof) to receive (i) a stock certificate or,
at the discretion of the Company, to receive an appropriate book entry in the
share register of the Company maintained by the transfer agent of the Company
representing such shares of Common Stock underlying the vested Units, and (ii)
cash in an amount equal to the Fair Market Value of the shares of Common Stock
underlying the vested Units on the vesting date, in accordance with Section 1(b)
above but subject to the Withholding Liability.

5.

Voting; Dividends. Holder shall have none of the powers, preferences, and rights
of a holder of Common Stock with respect to any unvested Unit including the
rights to vote and receive dividends.

6.

Rights of Participants.  Nothing in this Agreement shall interfere with or limit
in any way the right of the Company to terminate Holder’s employment at any time
or for any reason, nor confer upon Holder any right to continue as an employee
of the Company for any period of time, or to continue Holder’s present (or any
other) rate of compensation.

7.

Payment of Withholding Taxes. If the Company becomes obligated to withhold an
amount on account of any federal, state or local tax imposed as a result of the
termination of the restrictions imposed upon the Units hereunder including,
without limitation, any federal, state or other income tax, or any FICA, state
disability insurance tax or other employment tax (the date upon which the
Company becomes so obligated being the “Withholding Date”), then Holder shall
pay such amount (the “Withholding Liability”) to the Company on the Withholding
Date by delivering cash or check payable to the Company and the Company may
withhold such amounts from the cash payments under 1(b).  If any Withholding
Liability of the Holder is not otherwise satisfied pursuant to the above, then
the Company shall have the right to withhold and deduct from any compensation or
other amounts otherwise due to Holder an amount necessary to satisfy such
Withholding Liability.  All taxes, if any, in respect of the grant of the Units
or any other payments hereunder shall be solely Holder's responsibility and
shall be paid by Holder.

8.

Securities Laws.  Holder represents to the Company that the resale of any shares
of Common Stock issued pursuant to this Agreement shall be subject to, and shall
comply

 

 

 

 

" = "1" "" ""

--------------------------------------------------------------------------------

 

with, any applicable requirements of federal, state and foreign securities laws,
rules, and regulations (including, without limitation, the provisions of the
Securities Act of 1933, the Securities Exchange Act of 1934 and the respective
rules and regulations promulgated thereunder) and any other law, rule, or
regulation applicable thereto, as such laws, rules, and regulations may be
amended from time to time.

9.

Amendment or Substitution of Awards Under the Plan.  The terms of this Agreement
may be amended from time to time by the Committee in its sole and absolute
discretion in any manner that it deems appropriate including, but not limited
to, acceleration of the date of lapse of restrictions on the Units; provided
that, except as otherwise provided in the Plan, no such amendment shall
adversely affect in a material manner any right of the Participant under an
Award Certificate without his or her written consent.

10.

Plan.  The Units are granted pursuant to the Plan, as in effect on the Date of
Award, and is subject to all the terms and conditions of the Plan, as the same
may be amended from time to time.  The interpretation and construction by the
Committee of the Plan, this Agreement and such rules and regulations as may be
adopted by the Committee for the purpose of administering the Plan shall be
final and binding upon Holder.  Until the Units vest in full, the Company shall,
upon written request therefor, send a copy of the Plan, in its then-current
form, to Holder upon request.

11.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, guardians, beneficiaries, successors and
assigns.

12.

Notices.  All notices and other communications required or permitted to be given
pursuant to this Agreement shall be in writing and shall be deemed given
(i) five days after mailing by certified or registered mail, postage prepaid,
return receipt requested, (ii) the next business day after being sent through an
overnight delivery service under circumstances in which such service guarantees
next day delivery, or (iii) when actually received if sent by any other
method.  All notices shall be sent to the Company at 780 Third Avenue, 25th
Floor, New York, New York 10017, Telephone: (646) 502-7170, attention Chief
Financial Officer, and to Holder at the address set forth beneath his or her
signature on the signature page hereof, or at such other addresses as they may
designate by written notice in the manner aforesaid.

13.

Governing Law; Entire Agreement.  This Agreement shall be governed by and shall
be construed in accordance with the laws of the State of Delaware, without
reference to the principles of conflict of laws thereof.  The Plan, this
Agreement and the Retirement Agreement contain the entire agreement between
Holder and the Company with respect to the subject matter contained herein, and
supersede all prior agreements or prior understandings, whether oral or written,
between such parties relating to such subject matter.

14.

Interpretation.  Any dispute regarding the interpretation of this Award shall be
submitted by Holder or the Company to the Committee, which shall review such
dispute at its next

 

 

 

 

" = "1" "" ""

--------------------------------------------------------------------------------

 

regular meeting.  The resolution of such a dispute by the Committee shall be
final and binding on the Company and Holder.

15.

Severability.  The invalidity or unenforceability of any provision of this
Agreement in any jurisdiction shall not affect the validity, legality, or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality, or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

***

 

 

 

 

 

" = "1" "" ""

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and Holder have duly executed this Restricted
Stock Unit Agreement in one or more counterparts, each of which shall be deemed
an original, as of the Date of Award.

FUEL SYSTEMS SOLUTIONS, INC.

 

 

By: /s/ Pietro Bersani
         Name: Pietro Bersani
         Title:   Chief Financial Officer

 

You must sign this and return it to Kevin Buckley, Secretary to the Board.

 

 

/s/ Mariano Costamagna

Mariano Costamagna

 

 

 

Exh. A

 

K&E 11809214.1

" = "1" "" ""